UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-1871



SAMWEIL MAZOUZ BASLIOUS SAADALLA,

                Petitioner,

          v.


MICHAEL B. MUKASEY, Attorney General,

                Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 31, 2008              Decided:   September 2, 2008


Before TRAXLER, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Adedayo O. Idowu, IDOWU & ASSOCIATES, Silver Spring, Maryland, for
Petitioner.    Jeffrey S. Bucholtz, Acting Assistant Attorney
General, Shelley R. Goad, Senior Litigation Counsel, Katharine E.
Clark, Trial Attorney, U.S. DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Samweil Mazouz Baslious Saadalla, a native and citizen of

Egypt, petitions for review of an order of the Board of Immigration

Appeals (“Board”) denying his motion to reopen removal proceedings

based on a claim of ineffective assistance of counsel.     We have

reviewed the administrative record and the Board’s order and find

that the Board did not abuse its discretion.   See INS v. Doherty,

502 U.S. 314, 323-24 (1992). Accordingly, we deny the petition for

review. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                              - 2 -